Exhibit 10.12
 
OFFICER
INDEMNITY AND EXEMPTION AGREEMENT


 
THIS INDEMNITY AND EXEMPTION AGREEMENT, dated as of January __, 2010, is between
Suspect Detection Systems (SDS) Ltd., an Israeli company (the “Company”), and
Shabtai Shoval (the “Indemnitee”).
 
WHEREAS,
the Indemnitee is an Officer (as defined below) of the Company;

 
WHEREAS,
both the Company and Indemnitee recognize the increased risk of litigation,
investigations and other claims being asserted against Officers of a private
company;

 
WHEREAS,
the Articles of Association of the Company authorize the Company to indemnify
Officers to the fullest extent permitted by law;

 
WHEREAS,
in recognition of Indemnitee’s need for substantial protection against personal
liability in order to assure Indemnitee’s continued service to the Company in an
effective manner and Indemnitee’s reliance on the aforesaid Articles of
Association and, in part, to provide Indemnitee with specific contractual
assurance that the protection promised by the Articles of Association will be
available to Indemnitee (regardless of, among other things, any amendment to or
revocation or any change in the composition of the Company’s Board of Directors
or the Company’s management or the acquisition of the Company), the Company
wishes to provide in this Agreement for the indemnification of and the advancing
of expenses (whether partial or complete) to the Indemnitee to the fullest
extent permitted by law and as set forth in this Agreement.

 
NOW, THEREFORE, in consideration of the foregoing premises and of the
Indemnitee’s continuing to serve the Company directly or, at its request,
through another entity affiliated or controlled by the Company, and intending to
be legally bound hereby, the parties hereto agree as follows:
 
1.  
CERTAIN DEFINITIONS

 
1.1.  
Expenses:  includes reasonable costs of litigation, including attorney’s fees,
expended by the Indemnitee or for which the Indemnitee has been charged by a
court. Expenses shall also include, without limitation and to the fullest extent
permitted by applicable law, all expenses reasonably incurred in defending any
claim (including investigation and pre-litigation negotiations), being a witness
in or participating in (including on appeal), or preparing to defend, being a
witness in or participate in any claim relating to any Indemnifiable Event (as
defined below) and any security or bond that the Indemnitee may be required to
post in connection with an Indemnifiable Event.

 
1.2.  
Officer: as such term is defined in the Israeli Companies Law, 5759-1999.

 
2.  
INDEMNIFICATION AND ADVANCEMENT OF EXPENSES

 
2.1.  
The Company hereby undertakes to indemnify the Indemnitee to the fullest extent
permitted by applicable law, for any liability and Expense that may be imposed
on Indemnitee due to an act performed or failure to act by him in his capacity
as an Officer of the Company or any subsidiary of the Company or any entity in
which Indemnitee serves as an Officer at the request of the Company, all either
prior to or after the date hereof for (the following shall be hereinafter
referred to as “Indemnifiable Events”):

 
 
1

--------------------------------------------------------------------------------

 
 
2.1.1.  
monetary liability imposed on the Indemnitee in favor of a third party in a
judgment (which third parties include, without limitation and to the fullest
extent permitted by applicable law, any governmental entity), including a
settlement or an arbitral award confirmed by a court, for an act that the
Indemnitee performed by virtue of being an Officer of the Company; and

 
2.1.2.  
reasonable costs of litigation, including attorney’s fees, expended by the
Indemnitee as a result of an investigation or proceeding instituted against the
Indemnitee by a competent authority, provided that such investigation or
proceeding concluded without the filing of an indictment against the Indemnitee
or the imposition of any financial liability in lieu of criminal proceedings, or
concluded without the filing of an indictment against the Indemnitee and a
financial liability was imposed on the Indemnitee in lieu of criminal
proceedings with respect to a criminal offense in which a proof of criminal
intent is not required; and

 
2.1.3.  
reasonable costs of litigation, including attorneys’ fees, expended by the
Indemnitee or for which the Indemnitee has been charged by a court, in an action
brought against the Indemnitee by or on behalf of the Company or a third party,
or in a criminal action in which the Indemnitee was acquitted, or in a criminal
offense in which the Indemnitee was convicted and in which a proof of criminal
intent is not required; and

 
2.1.4.  
any other circumstances arising under the law in respect of which the Company
may indemnify an Officer of the Company.

 
2.2.  
The indemnification undertaking made by the Company pursuant to Section 2.1.1
above shall be only with respect to such events as are described in Schedule A
attached hereto and additional events that the Board of Directors determines
from time to time are reasonable under the circumstances. The maximum amount
payable by the Company to the Indemnitee pursuant to Section 2.1.1 above shall
be the higher of (i) $US 1,000,000, or (ii) 80% of the Company’s cash reserves,
measured promptly after receipt by the Company of notice from the Indemnitee of
the commencement of any action, suit or proceeding regarding which the
Indemnitee may seek indemnification hereunder.

 
2.3.  
Upon request by the Indemnitee in writing (which written instrument shall set
forth in reasonable detail the facts of such request in connection with which
such indemnification is sought and which is accompanied by reasonable written
evidence, including receipts which the Indemnitee has already paid or which the
Indemnitee is obligated to pay), and subject to the Company’s reimbursement
rights set forth herein, the Company shall advance an amount (or amounts)
estimated by it to cover the Indemnitee’s Expenses with respect to which the
Indemnitee is entitled to be indemnified hereunder, subject to the terms hereof,
including Section 3 below. The advances to be made hereunder shall be paid by
the Company to the Indemnitee as soon as practicable but in any event not later
than fifteen (15) days after written demand by the Indemnitee to the Company.
Nonetheless, if the actual expenses shall be lower than the amount advanced by
the Company, or not paid at all by the Indemnitee, the Indemnitee shall promptly
return to the Company all sums overpaid.

 
 
2

--------------------------------------------------------------------------------

 
 
2.4.  
The Company’s obligation to indemnify the Indemnitee and advance Expenses in
accordance with this Agreement shall be for such period as the Indemnitee shall
be subject to any possible claim or threatened, pending or completed action,
suit or proceeding or any inquiry or investigation, whether civil, criminal or
investigative, arising out of the Indemnitee’s service in the foregoing
positions, whether or not the Indemnitee is still serving in such positions.

 
3.  
GENERAL LIMITATIONS ON INDEMNIFICATION

 
If, when and to the extent that the Indemnitee would not be permitted to be so
indemnified under applicable law, the Company shall be entitled to be reimbursed
by the Indemnitee (who hereby agrees to reimburse the Company) for all such
amounts theretofore paid (unless the Indemnitee has commenced legal proceedings
in a court of competent jurisdiction to secure a determination that the
Indemnitee should be indemnified under applicable law, in which event the
Indemnitee shall not be required to so reimburse the Company until a final
judicial determination is made with respect thereto as to which all rights of
appeal therefrom have been exhausted or lapsed) and shall not be obligated to
indemnify or advance any additional amounts to the Indemnitee (unless there has
been a determination by a court or competent jurisdiction that the Indemnitee
would be permitted to be so indemnified under this Agreement).
 
4.  
NO MODIFICATION, NO WAIVER

 
No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.  Any waiver shall be in writing.
 
5.  
SUBROGATION

 
In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee, who
shall execute all papers required and shall do everything that may be necessary
to secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.
 
6.  
REIMBURSEMENT

 
The Company shall not be liable under this Agreement to make any payment in
connection with any claim made against the Indemnitee to the extent the
Indemnitee has otherwise actually received payment (under any insurance policy
or otherwise) of the amounts otherwise indemnifiable hereunder. Any amounts paid
to the Indemnitee under such insurance policy or otherwise after the Company has
indemnified the Indemnitee for such liability or Expense shall be repaid to the
Company promptly upon receipt by Indemnitee.
 
7.  
EFFECTIVENESS

 
This agreement shall be in full force and effect as of the date hereof.
 
8.  
NOTIFICATION AND DEFENSE OF CLAIM

 
Promptly after receipt by the Indemnitee of notice of the commencement of any
investigation, action, suit or proceeding, the Indemnitee will, if a claim in
respect thereof is to be made against the Company under this Agreement, notify
the Company of the commencement hereof; but the omission so to notify the
Company will not relieve it from any liability which it may have to the
Indemnitee otherwise than under this Agreement.  With respect to any such
investigation, action, suit or proceeding as to which the Indemnitee notifies
the Company of the commencement thereof and without derogating from Section 2.1:
 
 
3

--------------------------------------------------------------------------------

 
 
8.1.  
The Company will be entitled to participate therein at its own expense.

 
8.2.  
Except as otherwise provided below, to the extent that it may wish, the Company,
jointly with any other indemnifying party similarly notified, will be entitled
to assume the defense thereof, with counsel reasonably satisfactory to the
Indemnitee. After notice from the Company to the Indemnitee of its election to
assume the defense thereof, the Company will not be liable to the Indemnitee
under this Agreement for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. The Indemnitee shall have the
right to employ his or her own counsel in such action, suit or proceeding, but
the fees and expenses of such counsel incurred after notice from the Company of
its assumption of the defense thereof shall be at the expense of the Indemnitee,
unless: (i) the employment of counsel by Indemnitee has been authorized in
writing by the Company; (ii) the Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and the Indemnitee in
the conduct of the defense of such action; or (iii) the Company shall not in
fact have employed counsel to assume the defense of such action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
Company. The Company shall not be entitled to assume the defense of any action,
suit or proceeding brought by or on behalf of the Company or as to which the
Indemnitee shall have reached the conclusion specified in subsection (ii) above.

 
8.3.  
The Company shall not be liable to indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of any action or claim effected without its
prior written consent. The Company shall not settle any action or claim in any
manner that would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s prior written consent. In the case of criminal proceedings the
Company and/or its legal counsel will not have the right to plead guilty or
agree to a plea-bargain in the Indemnitee's name without the Indemnitee's prior
written consent. Neither the Company nor the Indemnitee will unreasonably
withhold their consent to any proposed settlement.

 
8.4.  
Without derogating of any of Indemnitee's rights, Indemnitee shall use its
reasonable efforts to advise the Company concerning all events which Indemnitee
is aware of and that Indemnitee reasonably suspects would give rise to the
initiation of legal proceedings against Indemnitee in his capacity as an Officer
of the Company.

 
8.5.  
At the request of the Company, Indemnitee shall execute all documents reasonably
required to enable the Company or its attorney as aforesaid to conduct the
defense in Indemnitee's name, and to represent Indemnitee in all matters
connected therewith, in accordance with the aforesaid.

 
9.  
EXEMPTION

 
 
The Company hereby exempts the Indemnitee, to the fullest extent permitted by
law, from any liability for damages caused as a result of the Indemnitee’s
breach of the duty of care to the Company, provided that the Indemnitee shall
not be exempt with respect to any action or omission as to which, under
applicable law, the Company is not entitled to exculpate the Indemnitee.

 
 
4

--------------------------------------------------------------------------------

 
 
10.  
NON-EXCLUSIVITY

 
The rights of the Indemnitee hereunder shall not be deemed exclusive of any
other rights the Indemnitee may have under the Company’s Articles of Association
or applicable law or otherwise.
 
11.  
BINDING EFFECT

 
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business or assets of the Company,
spouses, heirs and personal and legal representatives. This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as an
Officer of the Company or of any other enterprise at the Company’s request,
provided that the claim for indemnification relates to an Indemnifiable Event.
This Agreement is being executed by Company  pursuant to the resolutions adopted
by the Board of Directors of the Company on January_____, 2010 and by the
shareholders of the Company on January ______, 2010.
 
12.  
SEVERABILITY

 
The provisions of this Agreement shall be severable in the event that any
provision hereof (including any provision within a single section, paragraph or
sentence) is held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law.
 
13.  
GOVERNING LAW AND VENUE

 
This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of Israel (without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than the State of Israel). The competent courts of Tel
Aviv shall have exclusive jurisdiction upon any dispute arising hereunder and
each of the Parties hereby consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding.
 
14.  
ENTIRE AGREEMENT, AMENDMENTS AND TERMINATION

 
This Agreement represents the entire agreement between the parties and
supersedes any other agreements, contracts or understandings between the
parties, whether written or oral, with respect to the subject matter of this
Agreement.  No supplement, modification, amendment, termination or cancellation
of this Agreement shall be effective unless in writing and signed by both
parties hereto.
 
15.  
RECITALS, HEADINGS AND APPENDICES

 
The various paragraph and/or section headings in this Agreement are for
reference and convenience only and shall not be considered in the interpretation
hereof for any purpose and in no way alter, modify, amend, limit, or restrict
any contractual obligations of the parties. The preamble to this Agreement and
its appendices, schedules and annexes form an integral part hereof.
 
16.  
COUNTERPARTS

 
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have signed this INDEMNITY AND EXEMPTION
AGREEMENT on the date first hereinabove set forth.
 
Suspect Detection Systems (SDS) Ltd.
Shabtai Shoval
Title: Chief Executive Officer
Signature:________________
   
Signature:___________________


 
6

--------------------------------------------------------------------------------

 

SCHEDULE A
 
1. 
Negotiations, execution, delivery and performance of agreements on behalf of the
Company, its subsidiaries or affiliates, whether written or oral.
   
2. 
Anti-competitive acts and acts of commercial wrongdoing.
   
3. 
Acts in regard to invasion of privacy including with respect to databases and
acts in regard of slander.
   
4.
Acts in regard to copyrights, patents, designs and any other intellectual
property rights, and acts in regard to defects in the Company’s products or
services, other than breaches of any of your obligations under your employment
agreement with the Company.
   
5.
Approval of corporate actions including the approval of the acts of the
Company’s management, their guidance and their supervision.
   
6.
Claims of failure to exercise business judgment and a reasonable level of
proficiency, expertise and care in regard to the Company’s business.
   
7.
Claims relating to the offering of securities and claims relating to violations
of securities laws of any jurisdiction, including, without limitation,
fraudulent disclosure claims, failure to comply with the Israeli Securities
Authority rules and other claims relating to relationships with investors and
the investment community.
   
8.
Violations of securities laws of any jurisdiction, including without limitation,
fraudulent disclosure claims and other claims relating to relationships with
investors and the investment community.
   
9.
Violations of laws requiring the Company to obtain regulatory and governmental
licenses, permits and authorizations in any jurisdiction.
   
10.
Claims in connection with publishing or providing any information, including any
filings with governmental authorities, on behalf of the Company or its
subsidiaries in the circumstances required under applicable laws.
   
11.
Actions regarding investments by the Company or its subsidiaries and/or the
acquisition of assets, including the acquisition of companies and/or businesses
through merger or otherwise or the investment of funds in tradeable securities
and/or in any other manner.
   
12.
Claims in connection with labor relations and/or employment matters in the
Company or its subsidiaries and trade relations of the Company or its
subsidiaries, including with employees, independent contractors, customers,
suppliers and various service providers.
   
13.
Claims in connection with the Company’s or its subsidiaries’ liquidation.
   
14. 
Any claim or demand made directly or indirectly in connection with complete or
partial failure, by the Company or its directors, officers and employees, to
pay, report, keep applicable records or otherwise, any state, municipal or
foreign taxes or other mandatory payments of any nature whatsoever, including,
without limitation, income, sales, use, transfer, excise, value added,
registration, severance, stamp, occupation, customs, duties, real property,
personal property, capital stock, social security, unemployment, disability,
payroll or employee withholding or other withholding, including any interest,
penalty or addition thereto, whether disputed or not.
   
15. 
Actions taken in connection with the approval and execution of financial reports
and business reports and the representations made in connection therewith.
   
16.
Any claim or demand made by any third party suffering any personal injury and/or
bodily injury and/or property damage to business or personal property through
any act or omission attributed to the Company, its subsidiaries or affiliates,
or their respective employees, agents or other persons acting or allegedly
acting on their behalf.



 
7

--------------------------------------------------------------------------------

 

 